Citation Nr: 0716627	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV)-related illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to July 
1982 and with the Army Reserves from November 1986 to July 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey.  

The veteran's claim was remanded by the Board for further 
development in June 2004.  The development has been completed 
and the veteran's claim is now ready for Board review.

The Board notes that in April 2007, the veteran's 
representative requested that the veteran's claim be remanded 
for another VA medical examination.  However, as explained 
below, the Board has found that the evidence currently of 
record is sufficient to adjudicate the veteran's claim and 
that a new VA medical examination is not indicated.


FINDING OF FACT

The competent and probative medical evidence of record does 
not demonstrate that the veteran's HIV-related illness began 
during service or for many years after active service, or 
that it was caused by any incident of service, including 
drawing of blood or inoculations.


CONCLUSION OF LAW

HIV-related illness was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that by letters dated in July 2002 and 
October 2004, the appellant was provided the required notice.  
The letters specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  By an undated letter 
issued to the veteran prior to the January 2007 supplemental 
statement of the case, the appellant was provided notice of 
the type of evidence necessary to establish disability 
ratings and effective dates, in compliance with Dingess.  
Regardless, as explained below, the Board has determined that 
service connection is not warranted for HIV.  Consequently, 
no disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the appellant 
even if he had not received proper notice of the evidence 
pertinent to disability ratings and effective dates.

The Board notes that the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  The veteran has also been provided VA medical 
examinations.  The veteran has provided testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  The veteran has not identified any other obtainable 
medical records or evidence pertinent to his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
C.F.R. § 3.303.  An injury incurred during active military, 
naval, or air service will be deemed to have been incurred in 
the line of duty unless such injury or disease was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws administered by VA.  38 U.S.C.A. § 105(a) (West 
2002); 38 C.F.R. § 3.1(m) (2006).

"Willful misconduct" is an act involving conscious wrongdoing 
or known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2006).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 C.F.R. § 3.301 (d) (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

History 

The veteran maintains that he is entitled to service 
connection for HIV.  He asserts that he developed HIV as a 
result of his active service from the needles used for 
inoculations, or for drawing blood during his physicals.

Review of the veteran's service medical records show that the 
veteran was referred to medical personnel in December 1981 
after being apprehended with marijuana.  The examiner noted 
that there were no needle tracks or hepatomegaly.  The 
veteran's service medical records from his period of active 
duty do not indicate that the veteran was found to be HIV 
positive.  The service medical records from the veteran's 
Reserve duty show that in March 1990, and again in August 
1992, testing revealed that the veteran was HIV negative.

VA medical records reveal that the veteran was found to be 
HIV positive in May 1999.  A June 1999 VA medical record 
indicates that the veteran's primary dependence was 
intravenous heroin and that the veteran was HIV positive as a 
result.

A June 2000 VA discharge examination report contains a 
history of drug use as provided by the veteran.  The veteran 
reported that he first smoked marijuana at age 15, that he 
began to use cocaine intravenously at age 23, and that he 
began to use heroin intravenously at age 33.

On VA examination in July 2002, the veteran stated that he 
believed that he might have acquired HIV three years 
previously during sexual intercourse with an infected female 
who has the disease.  The veteran denied blood transfusions 
at any time.  He admitted to being an intravenous drug user 
between 1997 and 1999.

At the December 2003 hearing the veteran reported that he had 
blood drawn for physical examinations while he was in 
service.  He asserted that he developed HIV due to the 
needles used to draw blood while he was in service.  The 
veteran also pointed out that the medical literature is 
unclear as to the incubation period of HIV.  He pointed out 
if there is a 10 year incubation period, he was on active 
duty 10 years from the date that he was discovered to be HIV 
positive.

Private medical records dated from May 2002 to August 2004 do 
not comment on the etiology of the veteran's HIV.

In September 2006, the veteran was again provided a VA 
medical examination.  The examiner noted that she had 
reviewed the veteran's claims file and medical records.  The 
veteran reported to the VA physician that he began shooting 
drugs in 1997.  He asserted that he had only used "clean" 
needles.  The veteran stated that he did not have a history 
of accidental needle sticks or experience treating other 
injured bleeding soldiers.  The VA examiner stated that she 
was unable to determine when the veteran's HIV was 
contracted.

Analysis

Based on a review of the entire record, the Board finds that 
the preponderance of the medical and other evidence does not 
support a grant of service connection. Although Hickson 
element (1) is shown, a current disability of HIV-related 
illness, in-service incurrence is not shown, and the record 
does not contain any competent medical opinion indicating 
that it is at least as likely as not that the veteran's HIV-
related illness is related to service.  

The veteran asserted in a December 2004 letter that it is 
totally impossible to say that his disease was not contracted 
while he was in the military.  While that may be true, that 
is not sufficient for a grant of service connection.  As 
noted above, there must be competent evidence that it is at 
least as likely as not that the veteran's HIV-related illness 
is related to service.  

Additionally, the veteran's representative asserted in April 
2007 that the September 2006 VA examination is inadequate, 
that the VA examiner did not answer the questions requested 
by the Board in the June 2004 Remand, and that a new VA 
examination is necessary.  The Board notes that the September 
2006 VA examiner specifically stated that she had reviewed 
the veteran's claims files.  Additionally, the Board notes 
that the VA examiner indicated that it was not possible to 
answer the questions requested by the Board Remand.  
Accordingly, the Board finds that the September 2006 VA 
examination was adequate and that there is no reason to 
believe that a new VA examination could provide any 
additional information.  Consequently, a new VA examination 
is not indicated.

In this case the evidence clearly shows that the veteran was 
HIV negative in August 1992, more than 10 years after 
discharge from service.  In fact, the veteran was not found 
to be HIV positive until May 1999, more than 16 years after 
discharge from service.  

While the veteran was still in the Reserves until July 2001, 
there is no evidence that the veteran contacted HIV as a 
result of any Reserve duty.  The Board additionally notes 
that a Department of the Navy memorandum dated in September 
2005 indicates that the veteran had no periods of active duty 
for training or inactive duty for training subsequent to 
September 27, 1997.

Not only is there no medical evidence that the veteran 
contacted HIV as a result of service, but the evidence 
indicates that the veteran has had sexual contact with an HIV 
positive female and that he is an intravenous drug user.  
Furthermore, in June 1999 a VA medical provider attributed 
the veteran's HIV to intravenous drug use.

The Board notes that intravenous drug use was not shown 
during service or while the veteran was engaged in Reserve 
training.  In particular it was noted in a December 1981 
service medical record that the veteran had no needle tracks.  
However, even if the medical evidence showed that the veteran 
contacted HIV as a result of intravenous drug use during 
service, the Board notes that service connection for HIV due 
to intravenous drug use during service may not be 
established.  Under such circumstances, HIV would not be 
deemed to have been in the line of duty, but rather, as the 
result of the veteran's own willful misconduct.  See 38 
C.F.R. § 3.301 (d).

There is no evidence of record, other than the veteran's 
contentions, that his current HIV-related illness is related 
to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The Board also points out that Hickson element (3) is also 
not met in this case; that is, there is no competent opinion 
establishing a medical nexus between HIV and the veteran's 
military service.  None of the medical evidence currently of 
record includes any such opinion.  At his hearing it was 
suggested to the veteran that he obtain a written opinion 
from his private physician regarding the origins of his HIV-
related illness, but no such opinion has been submitted.

In the absence of competent evidence demonstrating a link 
between the current HIV-related illness and service, service 
connection is not warranted for such a disease on any basis.  
After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for HIV-related illness.  Hence, the claim 
is denied.



ORDER

Entitlement to service connection for human immunodeficiency 
virus (HIV)-related illness is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


